Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 1 of 20




                  Exhibit 1



              [ Proposed] Answer to
                    Complaint
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 2 of 20



 1 MARC E. ELIAS, ESQ. (D.C. Bar No. 442007) (pro hac vice forthcoming)
   COURTNEY A. ELGART, ESQ. (D.C. Bar No. 1645065) (pro hac vice forthcoming)
 2 HENRY J. BREWSTER, ESQ. (D.C. Bar No. 1033410) (pro hac vice forthcoming)
   PERKINS COIE LLP
 3 700 Thirteenth Street NW, Suite 800
   Washington, D.C. 20005-3960
 4 Tel: (202) 654-6200
   melias@perkinscoie.com
 5 celgart@perkinscoie.com
   hbrewster@perkinscoie.com
 6
   ABHA KHANNA, ESQ. (Wash. Bar No. 42612) (pro hac vice forthcoming)
 7 REINA A. ALMON-GRIFFIN, ESQ. (Wash. Bar No. 54651) (pro hac vice forthcoming)
   JONATHAN P. HAWLEY, ESQ. (Wash. Bar No. 56297) (pro hac vice forthcoming)
 8 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
 9 Seattle, Washington 98101-3099
   Tel: (206) 359-8000
10 akhanna@perkinscoie.com
   ralmon-griffin@perkinscoie.com
11 jhawley@perkinscoie.com

12 BRADLEY SCHRAGER, ESQ. (SBN 10217)
   DANIEL BRAVO, ESQ. (SBN 13078)
13 WOLF, RIFKIN, SHAPIRO,
   SCHULMAN & RABKIN, LLP
14 3556 E. Russell Road, Second Floor
   Las Vegas, Nevada 89120
15 Tel: (702) 341-5200
   bschrager@wrslawyers.com
16 dbravo@wrslawyers.com

17 Attorneys for Proposed Intervenor-Defendants
   DNC Services Corporation/Democratic National
18 Committee, DCCC, and Nevada State
   Democratic Party
19

20                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
21

22 DONALD J. TRUMP FOR PRESIDENT,                 Case No.: 2:20-cv-01445-JCM-VCF
   INC., REPUBLICAN NATIONAL
23 COMMITTEE, and NEVADA REPUBLICAN
   PARTY,                                         [PROPOSED] ANSWER TO
24                                                COMPLAINT FOR DECLARATORY
                                Plaintiffs,       AND INJUNCTIVE RELIEF
25
                 v.
26
   BARBARA CEGAVSKE, in her official
27 capacity as Nevada Secretary of State,

28
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 3 of 20



 1                                 Defendant,

 2 and

 3 DNC SERVICES
   CORPORATION/DEMOCRATIC
 4 NATIONAL COMMITTEE, DCCC, and
   NEVADA STATE DEMOCRATIC PARTY,
 5
                       Proposed
 6                     Intervenor-
                       Defendants.
 7

 8

 9          Proposed Intervenor-Defendants DNC Services Corporation/Democratic National
10 Committee, DCCC, and Nevada State Democratic Party (“Proposed Intervenors”), by and

11 through their attorneys, submit the following Answer to Plaintiffs’ Complaint for Declaratory

12 and Injunctive Relief (“Complaint”). Proposed Intervenors respond to the allegations in the

13 Complaint as follows:

14                                         INTRODUCTION
15
            1.      Proposed Intervenors agree that every eligible voter should be able to vote freely.
16
     Paragraph 1 also contains mere characterizations, legal contentions, and conclusions to which no
17
     response is required. To the extent a response is required, Proposed Intervenors deny the
18
     allegations.
19
            2.      Proposed Intervenors admit that Assembly Bill 4 was introduced on July 31,
20
     2020. The remaining allegations in Paragraph 2 are mere characterizations, legal contentions,
21
     and conclusions to which no response is required. To the extent a response is required, Proposed
22
     Intervenors deny the allegations.
23
            3.      Paragraph 3 contains mere characterizations, legal contentions, and conclusions to
24
     which no response is required.
25
            4.      Paragraph 4 contains mere characterizations, legal contentions, and conclusions to
26
     which no response is required. To the extent a response is required, Proposed Intervenors deny
27
     the allegations.
28

                                                     2
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 4 of 20



 1          5.      Paragraph 5 contains mere characterizations, legal contentions, and conclusions to

 2 which no response is required. To the extent a response is required, Proposed Intervenors deny

 3 the allegations.

 4          6.      Paragraph 6 contains mere characterizations, legal contentions, and conclusions to

 5 which no response is required. To the extent a response is required, Proposed Intervenors deny

 6 the allegations.

 7          7.      Proposed Intervenors admit that the language quoted appeared in an article

 8 published by the New York Times. The remaining allegations in Paragraph 7 are mere

 9 characterizations, legal contentions, and conclusions to which no response is required. To the

10 extent a response is required, Proposed Intervenors deny the allegations.

11          8.      Paragraph 8 contains mere characterizations, legal contentions, and conclusions to

12 which no response is required. To the extent a response is required, Proposed Intervenors deny

13 the allegations.

14                                   JURISDICTION AND VENUE
15          9.      Paragraph 9 contains mere characterizations, legal contentions, and conclusions to
16 which no response is required.

17          10.     Paragraph 10 contains mere characterizations, legal contentions, and conclusions
18 to which no response is required.

19                                               PARTIES
20          11.     Proposed Intervenors admit the allegations in Paragraph 11.

21          12.     Proposed Intervenors admit the allegations in Paragraph 12.

22          13.     Proposed Intervenors admit the allegations in Paragraph 13.

23          14.     Proposed Intervenors are without sufficient information or knowledge with which

24 to form a belief as to the truth or falsity of the allegations contained in Paragraph 14.

25          15.     Proposed Intervenors admit that the Cook Political Report lists two of Nevada’s

26 four U.S. House of Representatives races as “competitive,” with one of those as “likely

27 Democratic” and the other as “lean Democratic.” Proposed Intervenors are without sufficient

28

                                                      3
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 5 of 20



 1 information or knowledge with which to form a belief as to the truth or falsity of the allegations

 2 contained in Paragraph 15.

 3          16.     Paragraph 16 contains mere characterizations, legal contentions, and conclusions

 4 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 5 the allegations.

 6          17.     Paragraph 17 contains mere characterizations, legal contentions, and conclusions

 7 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 8 the allegations.

 9          18.     Proposed Intervenors admit that Plaintiff Nevada Republican Party is a political

10 party in Nevada with its principal place of business at 2810 West Charleston Blvd. #69, Las

11 Vegas, Nevada 89102. Proposed Intervenors further admit that the quoted language in Paragraph

12 18 appears in the Bylaws of the Nevada Republican Central Committee. Plaintiffs are without

13 sufficient information or knowledge with which to form a belief as to the truth or falsity of the

14 remaining allegations in Paragraph 18.

15          19.     Proposed Intervenors are without sufficient information or knowledge with which

16 to form a belief as to the truth or falsity of the allegations contained in Paragraph 19.

17          20.     Paragraph 20 contains mere characterizations, legal contentions, and conclusions

18 to which no response is required.

19          21.     Proposed Intervenors admit the allegations in Paragraph 21.

20                                           BACKGROUND
21          22.     Paragraph 22 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required.

23          23.     Paragraph 23 contains mere characterizations, legal contentions, and conclusions

24 to which no response is required.

25          24.     Paragraph 24 contains mere characterizations, legal contentions, and conclusions

26 to which no response is required.

27          25.     Paragraph 25 contains mere characterizations, legal contentions, and conclusions

28

                                                      4
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 6 of 20



 1 to which no response is required.

 2         26.     Paragraph 26 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required.

 4         27.     Paragraph 27 contains mere characterizations, legal contentions, and conclusions

 5 to which no response is required.

 6         28.     Paragraph 28 contains mere characterizations, legal contentions, and conclusions

 7 to which no response is required.

 8         29.     Paragraph 29 contains mere characterizations, legal contentions, and conclusions

 9 to which no response is required.

10         30.     Paragraph 30 contains mere characterizations, legal contentions, and conclusions

11 to which no response is required.

12         31.     Paragraph 31 contains mere characterizations, legal contentions, and conclusions

13 to which no response is required.

14         32.     Paragraph 32 contains mere characterizations, legal contentions, and conclusions

15 to which no response is required.

16         33.     Paragraph 33 contains mere characterizations, legal contentions, and conclusions

17 to which no response is required.

18         34.     Paragraph 34 contains mere characterizations, legal contentions, and conclusions

19 to which no response is required. To the extent a response is required, Proposed Intervenors deny

20 the allegations.

21         35.     Paragraph 35 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required.

23         36.     Paragraph 36 contains mere characterizations, legal contentions, and conclusions

24 to which no response is required.

25         37.     Paragraph 37 contains mere characterizations, legal contentions, and conclusions

26 to which no response is required.

27         38.     Paragraph 38 contains mere characterizations, legal contentions, and conclusions

28

                                                   5
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 7 of 20



 1 to which no response is required.

 2         39.     Paragraph 39 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required.

 4         40.     Paragraph 40 contains mere characterizations, legal contentions, and conclusions

 5 to which no response is required.

 6         41.     Proposed Intervenors admit that approximately 9 out of every 10 ballots were cast

 7 in person in the 2016 and 2018 election cycles. The remaining allegations in Paragraph 41 are

 8 mere characterizations, legal contentions, and conclusions to which no response is required.

 9         42.     Proposed Intervenors admit that the figures in Paragraph 42 were published by the

10 Secretary’s office.

11         43.     Proposed Intervenors admit that the figures in Paragraph 43 were published by the

12 Secretary’s office.

13         44.     Proposed Intervenors admit that the figures in Paragraph 44 were published by the

14 Secretary’s office.

15         45.     Proposed Intervenors admit that the figures in Paragraph 45 were published by the

16 Secretary’s office.

17         46.     Proposed Intervenors admit the allegations in Paragraph 46.

18         47.     Proposed Intervenors admit that DNC Services Corporation/Democratic National

19 Committee, DCCC, Nevada State Democratic Party, Priorities USA, and four individual

20 Nevadans filed a complaint in Nevada state court listing the Secretary, the Clark County

21 Registrar of Voters, the Washoe County Registrar of Voters, the Elko County Clerk, and the

22 Nevada Attorney General as defendants. Proposed Intervenors further admit that the lawsuit

23 sought to increase in-person voting opportunities and that the Republican National Committee

24 and the Nevada Republican Party intervened in the case. The remaining allegations in Paragraph

25 47 are mere characterizations, legal contentions, and conclusions to which no response is

26 required.

27         48.     Proposed Intervenors admit the allegations in Paragraph 48.

28

                                                   6
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 8 of 20



 1          49.     Proposed Intervenors admit that the Clark County Registrar stated in a court filing

 2 that “[a]t the direction of local county officials,” his office “is setting up two additional election

 3 day voting sites and will mail absent ballots to all registered voters, including inactive voters.”

 4 Proposed Intervenors are without sufficient information or knowledge with which to form a

 5 belief as to the truth or falsity of the remaining allegations in Paragraph 49.

 6          50.     Proposed Intervenors admit that after receiving notice of Clark County’s

 7 concessions, the Corona plaintiffs withdrew their motion for preliminary injunction. Proposed

 8 Intervenors are without sufficient information or knowledge with which to form a belief as to the

 9 truth or falsity of the remaining allegations in Paragraph 50.

10          51.     Proposed Intervenors admit that the language quoted appeared in an article

11 published in the Las Vegas Review-Journal. The remaining allegations in Paragraph 51 are mere

12 characterizations, legal contentions, and conclusions to which no response is required. To the

13 extent a response is required, Proposed Intervenors deny the remaining allegations.

14          52.     Proposed Intervenors admit that the language quoted appeared in an article

15 published in the Las Vegas Review-Journal, but Proposed Intervenors are without sufficient

16 information or knowledge with which to form a belief as to the truth or falsity of the allegations

17 in Paragraph 52.

18          53.     Proposed Intervenors admit that the language quoted appeared in an article

19 published in the Las Vegas Review-Journal, but Proposed Intervenors are without sufficient

20 information or knowledge with which to form a belief as to the truth or falsity of the allegations

21 in Paragraph 53.

22          54.     Proposed Intervenors are without sufficient information or knowledge with which

23 to form a belief as to the truth or falsity of the allegations in Paragraph 54.

24          55.     Proposed Intervenors admit that the language quoted appeared in an article

25 published in the Las Vegas Review-Journal, but Proposed Intervenors are without sufficient

26 information or knowledge with which to form a belief as to the truth or falsity of the allegations

27 in Paragraph 55.

28

                                                      7
          Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 9 of 20



 1          56.     Paragraph 56 contains mere characterizations, legal contentions, and conclusions

 2 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 3 the allegations.

 4          57.     Proposed Intervenors admit that the language quoted appeared in an article

 5 published by InsiderNJ, but Proposed Intervenors are without sufficient information or

 6 knowledge with which to form a belief as to the truth or falsity of the allegations in Paragraph

 7 57.

 8          58.     Proposed Intervenors are without sufficient information or knowledge with which

 9 to form a belief as to the truth or falsity of the allegations in Paragraph 58.

10          59.     Proposed Intervenors are without sufficient information or knowledge with which

11 to form a belief as to the truth or falsity of the remaining allegations in Paragraph 59.

12          60.     Proposed Intervenors are without sufficient information or knowledge with which

13 to form a belief as to the truth or falsity of the remaining allegations in Paragraph 60.

14          61.     Proposed Intervenors admit that the language quoted appeared in an article

15 published by InsiderNJ, but Proposed Intervenors are without sufficient information or

16 knowledge with which to form a belief as to the truth or falsity of the allegations in Paragraph

17 61.

18          62.     Proposed Intervenors admit that the language quoted in Paragraph 62 appeared in

19 articles published in the Patterson Press and InsiderNJ, but Proposed Intervenors are without

20 sufficient information or knowledge with which to form a belief as to the truth or falsity of the

21 allegations in Paragraph 62.

22          63.     Proposed Intervenors admit that the language quoted appeared in the report of the

23 Commission on Federal Election Reform, Michael T. Morley’s Election Emergency Redlines

24 (“Redlines”), and the Seventh Circuit’s opinion in Griffin v. Roupas. Paragraph 63 otherwise

25 contains mere characterizations, legal contentions, and conclusions to which no response is

26 required. To the extent a response is required, Proposed Intervenors deny the allegations.

27          64.     Proposed Intervenors admit that the language quoted in the first seven sentences

28

                                                      8
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 10 of 20



 1 appeared in the report of the Commission on Federal Election Reform. Paragraph 64 otherwise

 2 contains mere characterizations, legal contentions, and conclusions to which no response is

 3 required. To the extent a response is required, Proposed Intervenors deny the allegations.

 4          65.    Proposed Intervenors admit that the language quoted appeared in Redlines.

 5 Paragraph 65 otherwise contains mere characterizations, legal contentions, and conclusions to

 6 which no response is required. To the extent a response is required, Proposed Intervenors deny

 7 the allegations.

 8          66.    Proposed Intervenors admit that the language quoted appeared in a 2012 study by

 9 the Pew Center on the States, but Proposed Intervenors are without sufficient information or

10 knowledge with which to form a belief as to the truth or falsity of the allegations in Paragraph

11 66.

12          67.    Proposed Intervenors admit that the language quoted appeared in a 2010 study by

13 the Caltech/MIT Voting Technology Project, but Proposed Intervenors are without sufficient

14 information or knowledge with which to form a belief as to the truth or falsity of the allegations

15 in Paragraph 67.

16          68.    Paragraph 68 contains mere characterizations, legal contentions, and conclusions

17 to which no response is required. To the extent a response is required, Proposed Intervenors deny

18 the allegations.

19          69.    Proposed Intervenors admit that after Nevada’s June 2020 primary election,

20 Plaintiffs in Corona v. Cegavske amended their complaint. Proposed Intervenors further admit

21 that trial was scheduled to begin on Monday, August 17, 2020. The remaining allegations in

22 Paragraph 69 are mere characterizations, legal contentions, and conclusions to which no response

23 is required. To the extent a response is required, Proposed Intervenors deny the allegations.

24          70.    Proposed Intervenors admit the allegations in Paragraph 70.

25          71.    Proposed Intervenors admit the allegations in Paragraph 71.

26          72.    Proposed Intervenors admit that Assembly Bill 4 was introduced in the afternoon

27 on July 31, 2020. Proposed Intervenors further admit that Assembly Bill 4 is 64 pages single-

28

                                                    9
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 11 of 20



 1 spaced. The remaining allegations in Paragraph 72 are mere characterizations, legal contentions,

 2 and conclusions to which no response is required.

 3         73.     Proposed Intervenors admit the allegations in Paragraph 73.

 4         74.     Proposed Intervenors admit the allegations in Paragraph 74.

 5         75.     Proposed Intervenors admit that Assembly Bill 4 has 88 sections. The remaining

 6 allegations in Paragraph 75 are mere characterizations, legal contentions, and conclusions to

 7 which no response is required.

 8         76.     Proposed Intervenors admit that the Secretary published an op-ed in the Nevada

 9 Independent titled “Nevada’s voting laws do not need to be changed.” The remaining allegations

10 in Paragraph 76 are mere characterizations, legal contentions, and conclusions to which no

11 response is required. To the extent a response is required, Proposed Intervenors deny the

12 allegations.

13         77.     Paragraph 77 contains mere characterizations, legal contentions, and conclusions

14 to which no response is required. To the extent a response is required, Proposed Intervenors deny

15 the allegations.

16         78.     Paragraph 78 contains mere characterizations, legal contentions, and conclusions

17 to which no response is required. To the extent a response is required, Proposed Intervenors deny

18 the allegations.

19         79.     Paragraph 79 contains mere characterizations, legal contentions, and conclusions

20 to which no response is required.

21         80.     Paragraph 80 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required. To the extent a response is required, Proposed Intervenors deny

23 the allegations.

24         81.     Proposed Intervenors deny the allegations in Paragraph 81.

25         82.     Proposed Intervenors deny the allegations in Paragraph 82.

26         83.     Paragraph 83 contains mere characterizations, legal contentions, and conclusions

27 to which no response is required. To the extent a response is required, Proposed Intervenors deny

28

                                                   10
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 12 of 20



 1 the allegations.

 2          84.    Paragraph 84 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 4 the allegations.

 5          85.    Paragraph 85 contains mere characterizations, legal contentions, and conclusions

 6 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 7 the allegations.

 8          86.    Proposed Intervenors admit the allegations in Paragraph 86.

 9                                       CAUSES OF ACTION
10                                              COUNT I
11                     Violation of 3 U.S.C. § 1, 2 U.S.C. § 7, 2 U.S.C. § 1;
   Elections Clause (U.S. Const. art. I § 4, cl. 1); Electors Clause (U.S. Const. art. II, § 1, cl. 4);
12                         Supremacy Clause (U.S. Const. art VI, §2)
13          87.    Proposed Intervenors incorporate by reference all of their responses in the

14 preceding and ensuing paragraphs as if fully set forth herein.

15          88.    Paragraph 88 contains mere characterizations, legal contentions, and conclusions

16 to which no response is required.

17          89.    Paragraph 89 contains mere characterizations, legal contentions, and conclusions

18 to which no response is required.

19          90.    Paragraph 90 contains mere characterizations, legal contentions, and conclusions

20 to which no response is required.

21          91.    Paragraph 91 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required.

23          92.    Paragraph 92 contains mere characterizations, legal contentions, and conclusions

24 to which no response is required.

25          93.    Paragraph 93 contains mere characterizations, legal contentions, and conclusions

26 to which no response is required.

27          94.    Paragraph 94 contains mere characterizations, legal contentions, and conclusions

28

                                                    11
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 13 of 20



 1 to which no response is required.

 2          95.     Paragraph 95 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required.

 4          96.     Paragraph 96 contains mere characterizations, legal contentions, and conclusions

 5 to which no response is required.

 6          97.     Paragraph 97 contains mere characterizations, legal contentions, and conclusions

 7 to which no response is required.

 8          98.     Paragraph 98 contains mere characterizations, legal contentions, and conclusions

 9 to which no response is required. To the extent a response is required, Proposed Intervenors deny

10 the allegations.

11          99.     Proposed Intervenors admit the allegations in Paragraph 99.

12          100.    Proposed Intervenors are without sufficient information or knowledge with which

13 to form a belief as to the truth or falsity of the allegations contained in Paragraph 100.

14          101.    Proposed Intervenors deny the allegations in Paragraph 101.

15          102.    Paragraph 102 contains mere characterizations, legal contentions, and conclusions

16 to which no response is required. To the extent a response is required, Proposed Intervenors deny

17 the allegations.

18          103.    Paragraph 103 contains mere characterizations, legal contentions, and conclusions

19 to which no response is required. To the extent a response is required, Proposed Intervenors deny

20 the allegations.

21          104.    Paragraph 104 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required. To the extent a response is required, Proposed Intervenors deny

23 the allegations.

24          105.    Paragraph 105 contains mere characterizations, legal contentions, and conclusions

25 to which no response is required. To the extent a response is required, Proposed Intervenors deny

26 the allegations.

27          106.    Paragraph 106 contains mere characterizations, legal contentions, and conclusions

28

                                                     12
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 14 of 20



 1 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 2 the allegations.

 3                                             COUNT II
 4                    Violation of the Equal Protection Clause (42 U.S.C. § 1983)
 5          107.   Proposed Intervenors incorporate by reference all of their responses in the

 6 preceding and ensuing paragraphs as if fully set forth herein.

 7          108.   Paragraph 108 contains mere characterizations, legal contentions, and conclusions

 8 to which no response is required.

 9          109.   Paragraph 109 contains mere characterizations, legal contentions, and conclusions

10 to which no response is required. To the extent a response is required, Proposed Intervenors deny

11 the allegations.

12          110.   Paragraph 110 contains mere characterizations, legal contentions, and conclusions

13 to which no response is required.

14          111.   Paragraph 111 contains mere characterizations, legal contentions, and conclusions

15 to which no response is required.

16          112.   Paragraph 112 contains mere characterizations, legal contentions, and conclusions

17 to which no response is required. To the extent a response is required, Proposed Intervenors deny

18 the allegations.

19          113.   Proposed Intervenors admit the allegations in Paragraph 113.

20          114.   Proposed Intervenors admit the polling place figures in Paragraph 114. The

21 remaining allegations are mere characterizations, legal contentions, and conclusions to which no

22 response is required.

23          115.   Proposed Intervenors admit that Section 12(2)(b) of Assembly Bill 4 requires

24 Washoe County to establish 25 vote centers on election day, and that the figures in Paragraph

25 115 are accurate for election day.

26          116.   Proposed Intervenors admit the vote center figures in Paragraph 116. The

27 remaining allegations are mere characterizations, legal contentions, and conclusions to which no

28

                                                   13
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 15 of 20



 1 response is required.

 2          117.   Paragraph 117 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 4 the allegations.

 5          118.   Paragraph 118 contains mere characterizations, legal contentions, and conclusions

 6 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 7 the allegations.

 8          119.   Paragraph 119 contains mere characterizations, legal contentions, and conclusions

 9 to which no response is required. To the extent a response is required, Proposed Intervenors deny

10 the allegations.

11          120.   Paragraph 120 contains mere characterizations, legal contentions, and conclusions

12 to which no response is required. To the extent a response is required, Proposed Intervenors deny

13 the allegations.

14          121.   Paragraph 121 contains mere characterizations, legal contentions, and conclusions

15 to which no response is required. To the extent a response is required, Proposed Intervenors deny

16 the allegations.

17                                            COUNT III
18                    Violation of the Equal Protection Clause (42 U.S.C. § 1983)
19          122.   Proposed Intervenors incorporate by reference all of their responses in the

20 preceding and ensuing paragraphs as if fully set forth herein.

21          123.   Paragraph 123 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required.

23          124.   Paragraph 124 contains mere characterizations, legal contentions, and conclusions

24 to which no response is required.

25          125.   Paragraph 125 contains mere characterizations, legal contentions, and conclusions

26 to which no response is required.

27          126.   Paragraph 126 contains mere characterizations, legal contentions, and conclusions

28

                                                   14
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 16 of 20



 1 to which no response is required.

 2          127.   Paragraph 127 contains mere characterizations, legal contentions, and conclusions

 3 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 4 the allegations.

 5          128.   Paragraph 128 contains mere characterizations, legal contentions, and conclusions

 6 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 7 the allegations.

 8          129.   Paragraph 129 contains mere characterizations, legal contentions, and conclusions

 9 to which no response is required. To the extent a response is required, Proposed Intervenors deny

10 the allegations.

11          130.   Paragraph 130 contains mere characterizations, legal contentions, and conclusions

12 to which no response is required.

13          131.   Paragraph 131 contains mere characterizations, legal contentions, and conclusions

14 to which no response is required.

15          132.   Paragraph 132 contains mere characterizations, legal contentions, and conclusions

16 to which no response is required. To the extent a response is required, Proposed Intervenors deny

17 the allegations.

18          133.   Paragraph 133 contains mere characterizations, legal contentions, and conclusions

19 to which no response is required. To the extent a response is required, Proposed Intervenors deny

20 the allegations.

21          134.   Paragraph 134 contains mere characterizations, legal contentions, and conclusions

22 to which no response is required. To the extent a response is required, Proposed Intervenors deny

23 the allegations.

24          135.   Paragraph 135 contains mere characterizations, legal contentions, and conclusions

25 to which no response is required. To the extent a response is required, Proposed Intervenors deny

26 the allegations.

27

28

                                                   15
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 17 of 20



 1                                            COUNT IV
 2                    Violation of the Equal Protection Clause (42 U.S.C. § 1983)
 3          136.   Proposed Intervenors incorporate by reference all of their responses in the
 4 preceding and ensuing paragraphs as if fully set forth herein.

 5          137.   Paragraph 137 contains mere characterizations, legal contentions, and conclusions

 6 to which no response is required.

 7          138.   Paragraph 138 contains mere characterizations, legal contentions, and conclusions

 8 to which no response is required.

 9          139.   Paragraph 139 contains mere characterizations, legal contentions, and conclusions

10 to which no response is required.

11          140.   Paragraph 140 contains mere characterizations, legal contentions, and conclusions
12 to which no response is required.

13          141.   Paragraph 141 contains mere characterizations, legal contentions, and conclusions
14 to which no response is required. To the extent a response is required, Proposed Intervenors deny

15 the allegations.

16          142.   Paragraph 142 contains mere characterizations, legal contentions, and conclusions
17 to which no response is required. To the extent a response is required, Proposed Intervenors deny

18 the allegations.

19          143.   Paragraph 143 contains mere characterizations, legal contentions, and conclusions

20 to which no response is required. To the extent a response is required, Proposed Intervenors deny

21 the allegations.

22          144.   Paragraph 144 contains mere characterizations, legal contentions, and conclusions

23 to which no response is required. To the extent a response is required, Proposed Intervenors deny

24 the allegations.

25          145.   Paragraph 145 contains mere characterizations, legal contentions, and conclusions

26 to which no response is required. To the extent a response is required, Proposed Intervenors deny

27 the allegations.

28

                                                   16
         Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 18 of 20



 1          146.   Paragraph 146 contains mere characterizations, legal contentions, and conclusions

 2 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 3 the allegations.

 4          147.   Paragraph 147 contains mere characterizations, legal contentions, and conclusions

 5 to which no response is required. To the extent a response is required, Proposed Intervenors deny

 6 the allegations.

 7                                             COUNT V
 8                         Violation of the Right to Vote (42 U.S.C. § 1983)
 9          148.   Proposed Intervenors incorporate by reference all of their responses in the

10 preceding and ensuing paragraphs as if fully set forth herein.

11          149.   Paragraph 149 contains mere characterizations, legal contentions, and conclusions

12 to which no response is required. To the extent a response is required, Proposed Intervenors deny

13 the allegations.

14          150.   Paragraph 150 contains mere characterizations, legal contentions, and conclusions

15 to which no response is required. To the extent a response is required, Proposed Intervenors deny

16 the allegations.

17          151.   Paragraph 151 contains mere characterizations, legal contentions, and conclusions

18 to which no response is required. To the extent a response is required, Proposed Intervenors deny

19 the allegations.

20          152.   Paragraph 152 contains mere characterizations, legal contentions, and conclusions

21 to which no response is required. To the extent a response is required, Proposed Intervenors deny

22 the allegations.

23          153.   Paragraph 153 contains mere characterizations, legal contentions, and conclusions

24 to which no response is required. To the extent a response is required, Proposed Intervenors deny

25 the allegations.

26          154.   Paragraph 154 contains mere characterizations, legal contentions, and conclusions

27 to which no response is required. To the extent a response is required, Proposed Intervenors deny

28

                                                   17
           Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 19 of 20



 1 the allegations.

 2                                     AFFIRMATIVE DEFENSES
 3          Proposed Intervenors set forth their affirmative defenses without assuming the burden of

 4 proving any fact, issue, or element of a cause of action where such burden properly belongs to

 5 Plaintiffs. Moreover, nothing stated here is intended or shall be construed as an admission that

 6 any particular issue or subject matter is relevant to the allegations in the Complaint. Proposed

 7 Intervenors reserve the right to amend or supplement their affirmative defenses as additional

 8 facts concerning defenses become known.

 9          Proposed Intervenors allege as follows:

10          Plaintiffs fail to state a claim on which relief can be granted.

11          Plaintiffs have unclean hands and are otherwise equitably estopped from seeking the

12 requested relief.

13 / / /

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28

                                                      18
     Case 2:20-cv-01445-JCM-VCF Document 9-1 Filed 08/07/20 Page 20 of 20



 1                                 PRAYER FOR RELIEF
 2    WHEREFORE, Proposed Intervenors respectfully requests that this Court:

 3    A.     Deny that Plaintiffs are entitled to any relief;

 4    B.     Dismiss the complaint in its entirety, with prejudice; and

 5    C.     Grant such other and further relief as the Court may deem just and proper.

 6    DATED this 7th day of August 2020

 7

 8
                                           WOLF, RIFKIN, SHAPIRO, SCHULMAN
 9                                         & RABKIN, LLP
10
                                           By: /s/ Bradley Schrager
11                                             Bradley S. Schrager, Esq., SBN 10217
                                               Daniel Bravo, Esq., SBN 13078
12                                             3556 E. Russell Road, Second Floor
                                               Las Vegas, Nevada 89120
13
                                                Marc E. Elias, Esq.*
14                                              Courtney A. Elgart, Esq.*
                                                Henry J. Brewster, Esq.*
15                                              PERKINS COIE LLP
                                                700 Thirteenth Street NW, Suite 800
16                                              Washington, D.C. 20005-3960
17                                              Abha Khanna, Esq.*
                                                Reina A. Almon-Griffin, Esq.*
18                                              Jonathan P. Hawley, Esq.*
                                                PERKINS COIE LLP
19                                              1201 Third Avenue, Suite 4900
                                                Seattle, Washington 98101
20
                                                Attorneys for Proposed Intervenor-
21                                              Defendants DNC Services
                                                Corporation/Democratic National
22                                              Committee, DCCC, and Nevada State
                                                Democratic Party
23
                                                *Pro hac vice applications forthcoming
24

25

26

27

28

                                               19
